Citation Nr: 0919426	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  02-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma.  

2.  Entitlement to service connection for an acquired 
psychiatric disability.  

3.  Entitlement to service connection for pseudofolliculitis 
barbae. 

4.  Entitlement to service connection for a bilateral 
shoulder disability.  

5.  Entitlement to service connection for a neck disability.  

6.  Entitlement to service connection for a back disability.  

7.  Entitlement to service connection for a right hip 
disability.  

8.  Entitlement to service connection for a right leg 
disability.  

9.  Entitlement to service connection for hemorrhoids.  

10.  Entitlement to service connection for a genitourinary 
disability.  

11.  Entitlement to service connection for headaches.  

12.  Entitlement to service connection for an upper 
respiratory disability.  

13.  Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran entered onto active service on July 7, 2000 and 
had an entry level separation from service on October 13, 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In August 2003, the Board remanded this matter for the RO to 
request from the Social Security Administration (SSA) any 
records pertaining to a claim by the Veteran for disability 
benefits and then to afford the Veteran VA examinations.  The 
instructions with regard to the SSA records were carried out.  
Compliance with the instructions for most of the VA 
examinations was lacking.  

In September 2008, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) to afford the Veteran 
a hearing before a member of the Board.  In December 2008, 
the Veteran testified before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  Thus, 
there has been full compliance with the September 2008 
Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of service connection for pseudofolliculitis 
barbae, hemorrhoids, headaches, pes planus, disabilities of 
the Veteran's back, neck, right hip, right leg, shoulders, 
upper respiratory system, and genitourinary system are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the 
Veteran's glaucoma preexisted his entrance into active 
service and did not increase in disability beyond its natural 
progression during active service.  

2.  An acquired psychiatric disability did not have onset 
during the Veteran's active service and is not etiologically 
related to his active service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma have not 
been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).  

2.  The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§  
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Jurisdicational matters

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  38 C.F.R. 
§ 20.101 (the Board has jurisdiction to resolve questions as 
to its own jurisdiction).  See also Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is a well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, and that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party 
at any stage in the proceedings, and, once apparent, must be 
adjudicated).  

In an April 2003 Board decision, the Board adjudicated the 
Veteran's appeal of the RO's December 2001 decision to deny 
service connection for bilateral athlete's foot.  In the 
INTRODUCTION to that decision, the Board noted that the 
issues of service connection for other disabilities addressed 
in the December 2001 rating decision would be addressed in a 
future decision.  Listed as two of those other disabilities 
were a neck disorder and a bilateral shoulder disorder.  

In August 2003, the Board remanded eleven issues to the RO 
for additional development.  Those issues are all reflected 
on the title page of the instant decision.  That August 2003 
Remand, however, did not list issues of service connection 
for a neck disability or a bilateral shoulder disability on 
its title page.  Of note is that a Board remand is a 
preliminary order and does not constitute a final decision of 
the Board.  38 C.F.R. § 20.1100.  It is not legally 
significant that the Board did not list a neck disability or 
a bilateral shoulder disability on the title page of the 
August 2003 Remand.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the claimant.  In January 2002, the RO received the 
Veteran's notice of disagreement with the December 2001 
rating decision.  In that notice of disagreement, the Veteran 
referred to the decision, and listed all claimed disabilities 
with the exception of a neck disability and a bilateral 
shoulder disability.  He did state "I DISAGREE WITH THIS 
DECISION AND REQUEST A STATEMENT OF THE CASE."  

38 C.F.R. § 20.201 defines a notice of disagreement as a 
written communication from either the claimant or his or her 
representative that expresses disagreement with an agency of 
original jurisdiction decision and a desire to contest the 
result.  No special wording is required.  Id.  Informing VA's 
review of documents submitted by a claimant is that Congress 
has created the veterans' benefit system to be both 
"paternalistic" and "uniquely pro- claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  

Consistent with 38 C.F.R. § 20.201 and the paternalistic VA 
benefits system, the Board finds that the Veteran's statement 
that he disagreed with the December 2001 decision and wanted 
a statement of the case was sufficient to initiate an appeal 
of all issues decided adverse to the Veteran in that December 
2001 decision, including the issues of service connection for 
neck and bilateral shoulder disabilities.  As the RO has 
issued a Statement of the Case regarding these issues and the 
Veteran has timely filed a substantive appeal, the Board has 
jurisdiction over those issues.  There is no question as to 
the Board's jurisdiction over the other issues listed on the 
title page.  




Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In November 2000, the RO received a VA Form 21-526 in which 
the Veteran applied for VA compensation benefits for the 
disabilities listed on the title page of this document.  In 
response to those claims, the RO sent the Veteran a letter in 
March 2001 explaining the evidence required to substantiate 
his claims and his and VA's respective duties in obtaining 
that evidence.  That letter was sent to the Veteran prior to 
the initial unfavorable adjudication of his claims by the RO.  
Other than notice as to how VA assigns disability ratings and 
effective dates, the March 2001 letter satisfied VA's duty to 
notify under the VCAA.  

Additionally, the RO sent the Veteran letters in April 2004 
and March 2005 again providing notice to the Veteran as to 
the evidence needed to substantiate his claims and his and 
VA's duties in obtaining that evidence.  

In May 2008, the RO issued a supplemental statement of the 
case.  Included with that supplemental statement of the case 
was notice as to how VA assigns disability ratings and 
effective dates, in the event that service connection is 
granted.  While this notice was "content compliant" there 
was no subsequent readjudication of the claim by the RO, so 
the defect in notice, with regard to disability ratings and 
effective dates, has not been cured.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

However, the RO denied all of the Veteran's claims and, as to 
the issues on appeal decided in the instant decision, 
glaucoma and an acquired psychiatric disability, the Board 
denies his appeal.  As no disability rating or effective date 
will be assigned with regard to glaucoma and an acquired 
psychiatric disability, the lack of notice as to these 
downstream elements is harmless error.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and associated with the claims file are records of 
treatment at the Southwestern Medical Center, Lifenet 
Community Behavioral Healthcare, Dallas County Hospital 
District, Parkland Health & Hospital System, and Vickery 
Health Center.  These records include evidence from "A.G.", 
M.D and "K.S.K", M.D.  He also submitted a July 2008 
statement from his mother.  

In a February 2007 reply to VA's request for records, the 
Social Security Administration (SSA) indicated that the 
Veteran had no medical file with the SSA and that the SSA was 
unable to locate any records.  In the May 2008 supplemental 
statement of the case, the RO informed the Veteran that the 
SSA did not have any of his medical records.  

There was no separate letter sent to the Veteran with regard 
to the nonexistence of SSA records.  See 38 U.S.C.A. 
§ 5103A(b)(2).  However, the Board finds that this has not 
resulted in prejudice to the Veteran.  The Veteran is well 
aware that VA has been unable to obtain SSA records.  Indeed, 
in an April 2007 writing, the Veteran indicated that he knew 
that VA was unable to obtain such records.  He included in 
that correspondence a letter, apparently from the SSA, 
stating that he had never received Social Security benefits 
or SSI benefits.  He also indicated in his writing that he 
wished to add his child to his VA claim.  This is evidence 
that the Veteran is aware that there are no SSA medical or 
administrative records related to any of his disabilities.  
Hence, failure to inform him of this fact in a separate 
letter is harmless error.  

In June 2007, VA afforded the Veteran eye and mental diseases 
examinations which included relevant opinions from health 
care professionals.  These examinations and opinions were 
adequate.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Service connection

General provisions

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service of the 
United States.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection, or more properly, 
"service aggravation," may be granted for aggravation in 
the line of duty in the active military, naval, or air 
service of the United States, of a preexisting personal 
injury or disease.  Id.  

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 
Additionally, service connection may be granted for diseases, 
but not defects, of congenital, developmental or familial 
origin.  VAOPGCPREC 82-90.

The Court has explained that clear and unmistakable evidence 
is evidence that "cannot be misinterpreted and 
misunderstood, i.e., it is undebatable."  Vanserson v. West, 
12 Vet. App. 254, 258-59 (1999) (citing definition of "clear 
and unmistakable error" in Russell v Principi, 3 Vet. App. 
310, 313-14 (en banc)). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. §§ 
3.304, 3.306.  

Of note is that the burdens and evidentiary standard to 
determine whether conditions noted at entrance into service 
were aggravated by service are different than the burdens and 
evidentiary standard to determine whether conditions not 
noted at entrance into service were aggravated.  If a 
preexisting condition noted at entrance into service is not 
shown to have as likely as not increased in severity during 
service, the analysis stops.  Only if such condition is shown 
by an as likely as not standard to have increased in severity 
during service does the analysis continue.  In such cases, 
the increase is presumed to have been due to service unless 
there is clear and unmistakable evidence that the increase 
during service was not beyond the natural progression of the 
condition.  See 38 C.F.R. § 3.306.  

In contrast, if a condition not noted at entrance into 
service but shown by clear and unmistakable evidence to have 
preexisted the Veteran's entrance into service is not shown 
by clear and unmistakable evidence to have not increased in 
severity during service, then an increase is presumed, and 
the increase is presumed to have been due to service unless 
it is shown by clear and unmistakable evidence that the 
increase was not beyond the natural progression of the 
condition.  38 U.S.C.A. § 1111.  

In explaining the meaning of an increase in disability, the 
Court has held that "temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); 
see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 
2002) (explaining that, for non-combat veterans, a temporary 
worsening of symptoms due to flare ups is not evidence of an 
increase in disability).  


Glaucoma  

A December 1999 report of enlistment medical examination 
indicated a normal clinical evaluation of the Veteran's eyes 
as far as distant vision, refraction, and night vision.  
Intraocular tension and field vision were not measured.  In 
an associated report of medical history, the Veteran 
indicated that he did not then have nor had he ever had any 
eye trouble.  Glaucoma was not noted at entrance into 
service.  

The Veteran entered active service on July 7, 2000.  Six days 
later he underwent an inprocessing screening examination.  A 
report of that examination indicates that the Veteran was 
positive for glaucoma symptoms per the Veteran's history.  
This report also indicates that the Veteran was to return to 
clinic for a Humphrey field vision baseline and intraocular 
pressure check.  

On July 20, 2000 the Veteran returned to the optometry clinic 
for intraocular pressure check and Humphrey field vision 
testing.  A note from July 24, 2000 indicates a diagnosis of 
glaucoma with normal tension and defective visual field.  
This note indicates that the condition was not correctable to 
meet Navy standards, that a visual field and eye examination 
confirmed the diagnosis, that the Veteran did not have wavier 
to come into service with the condition, and that he did not 
request a waiver.

Additional notes from July 24, 2000 document that the Veteran 
admitted that he was seen in the past by several eye doctors 
and was told that he had glaucoma but never went to follow up 
appointments.  He reported that he was last seen for this 
condition in March 1999.  Entry level separation was 
initiated with a diagnosis of pre-glaucoma.  

In October 2000, the Veteran reported that he had eye pain.  
His vision field was found to be consistent with glaucoma and 
he was prescribed eye drops.  The Veteran was discharged from 
service on October 13, 2000.  

In conjunction with his claim for service connection, the 
Veteran has submitted pertinent evidence that was in 
existence prior to his entrance into service.  In a letter 
addressed to "A.G.", M.D, and dated in November 1999, 
"K.S.K", M.D. reported that he had seen the Veteran that 
month for glaucoma evaluation.  He reported that the Veteran 
had normal intraocular pressures but noted that he had asked 
the Veteran to return in two months for visual field 
examination.  Clinical notes signed by Dr. K.S.K. contain a 
diagnosis of suspected glaucoma.  

In June 2007, the Veteran underwent a VA eye examination and 
was diagnosed with glaucoma.  The examiner offered an opinion 
that it was more likely than not that the glaucoma preexisted 
the Veteran's entrance into service.  

The Board recognizes that the "more likely than not" 
language employed by the examiner does not address the higher 
evidentiary standard of whether there is clear and 
unmistakable evidence that the Veteran's glaucoma preexisted 
his entrance into service.  However, under the facts of this 
case the Board finds that the standard has been met by the 
records from Dr. K.S.K. and bolstered by the opinion provided 
in the June 2007 examination report.  For these reasons, the 
Board finds that the Veteran's glaucoma pre-existed his 
entrance into active service.  

The examiner also stated that the Veteran's glaucoma was not 
aggravated by his military service, commenting that the 
disease has a natural progression.  It is reasonable to 
interpret this statement as meaning that glaucoma is not 
subject to an increase in severity beyond its natural 
progression.  Therefore, even if the Veteran's glaucoma did 
increase in severity during his service, this finding by the 
examiner is clear and unmistakable evidence that the 
Veteran's glaucoma was not aggravated by his service.  

The Board has reviewed the July 2008 statement of the 
Veteran's mother and the private treatment records associated 
with the claims file.  The Veteran's mother reported that the 
Veteran was diagnosed with glaucoma during service.  Neither 
this letter nor the private treatment records provide 
evidence that the Veteran's glaucoma did not preexist his 
entrance into service or was aggravated by his service.  

As clear and unmistakable evidence demonstrates that glaucoma 
preexisted the Veteran's entrance into active service and was 
not aggravated during that active service, neither service 
connection nor service aggravation is warranted for this 
disability.  Hence, the appeal must be denied as to this 
issue.  The finding based on clear and unmistakable evidence 
necessarily means that there is no reasonable doubt to be 
resolved as to any question in this matter.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  


Acquired psychiatric disorder

In his November 2000 claim, the Veteran indicated that he 
suffered depression beginning on August 22, 2000.  During the 
December 2008 hearing, he testified that he currently suffers 
from anxiety and depression.  Hearing transcript at 12.  When 
asked by his representative why he believed service 
connection was warranted, the Veteran explained that it had 
been a long fight to obtain assistance.  Id.  He also stated 
as follows:  "I also been through like, even while in the 
service and when I got out of the service trying to you know 
go to get my life back."  Id.  He then went on to describe 
post service treatment for chemical dependence but made no 
more references to his active service.  Other than the 
assertion that his depression began on a specific date in 
August 2000, the Veteran's response amounts to an argument 
that service connection is warranted based on post service 
events.  

Service treatment records show that on August 22, 2000, the 
Veteran reported that he was under a lot of stress and asked 
to see someone.  This is apparently the basis for his 
response during the Board hearing.  He was evaluated by a 
clinical psychologist.  Mental status examination was within 
normal limits.  The psychologist diagnosed an occupational 
problem and referred the Veteran to the chaplain.  This 
report is evidence against the Veteran's claim because the 
normal mental status examination and referral to a chaplain 
tend to show that he had no psychiatric disease or symptoms 
of a psychiatric disease at that time.  

May 2001 treatment records from Lifenet Community Behavioral 
Healthcare document the Veteran's report that he had an 
adverse reaction to basic training in the Navy, suffered from 
depression and suicidal ideation, and underwent group therapy 
during service.  This is contrary to the record.  Service 
treatment records contain no reports to support this 
statement by the Veteran.  There is no record of group 
therapy treatment or report of depression in the service 
treatment records.  Rather, the service treatment records 
contain only that one reference explained in the preceding 
paragraph.  

Those treatment records from Lifenet Community Behavioral 
Healthcare document that the Veteran had a substance abuse 
history, including alcohol use from an early age, marijuana 
use from age 14, and cocaine use from age 29, that he 
currently used and sold cocaine, and that it was difficult to 
separate his substance abuse from anxiety and depression.  
Axes I diagnoses were cocaine abuse, adjustment disorder with 
depressed and anxiety mood.  

A January 2001 psychology note, from Parkland Health and 
Hospital System, refers to the Veteran's active service, 
stating that his time in the U.S. Navy lasted "only 2 months 
before they "asked (him) to leave" again anger problems 
probably related to the recurrent depression created".  The 
note ends at this point.  This remark followed comments that 
the Veteran's depression dated to age 7, when his brother was 
shot in the head, and, according to the Veteran, the Veteran 
was placed in foster homes and became involved in the 
juvenile justice system.  March 2001 notes include a 
diagnosis of dysthymic disorder.  The Board does not find 
this report to be evidence that an acquired psychiatric 
disorder had onset during the Veteran's service or that a 
current psychiatric disorder is related to his service 
because the report does not attribute any psychiatric 
disorder or symptoms to his service.  

In June 2007, the Veteran underwent a VA examination by a 
psychologist.  The psychologist indicated that he had 
reviewed the Veteran's claims file and provided a detailed 
review of the history contained in the claims file.  He noted 
the post service reference by the Veteran to depression with 
onset during service and to group therapy during service.  He 
commented that there was no documentation of group therapy, 
and, given the short period of service, it was doubtful that 
the Veteran underwent group therapy.  

This examiner commented that the Veteran is not credible.  In 
so doing, he referred to notes in his report.  These notes 
include that, during the examination, the Veteran denied any 
drug abuse, but the examiner noted that private treatment 
records included reports of substance abuse and that the 
Veteran was using and selling cocaine.  The examiner 
indicated that the Veteran was very vague and evasive about 
his alcohol use and about legal matters, reporting that he 
had been charged with impersonating a police officer, 
trespassing, and had a driving while intoxicated conviction.  
The examiner also noted that the Veteran had reported that he 
had a job as a teaching assistant following his brief time in 
the U.S. Navy but was vague as to why he was asked to resign.  

Mental status examination was not particularly remarkable or 
pertinent to this claim, other than the examiner opined that 
the Veteran was "fairly giggly in this examination and I 
wondered if he might be intoxicated.  He was very vague and 
evasive about details during the examination; therefore it 
was difficult to get accurate information."  

Psychological test results were consistent with antisocial 
and paranoid personality traits.  The examiner provided an 
axis I diagnosis of polysubstance dependence and an axis II 
diagnoses of personality disorder, not otherwise specified, 
with antisocial and paranoid features.  The examiner stated 
that the Veteran reported "some depression, but there are 
serious questions about his credibility, as mentioned 
above."  Finally, the examiner stated that he did not see 
evidence of onset of a mental disorder during service.  

This report is highly probative that service connection for a 
psychiatric disorder is not warranted.  The examiner's 
opinion that any psychiatric disorder that the Veteran may 
currently have did not have onset during his service is in 
agreement with the findings of the psychologist, who, in 
August 2000, reported that mental status examination was 
normal.  The examiner's comments regarding the Veteran's 
reports of group therapy are also telling because those 
comments are also supported by the service treatment records 
and demonstrate that this Veteran is not credible.  The 
Veteran's lack of credibility tends to lessen the probative 
value of any of his statements concerning his service.  

As between the Veteran's less than credible reports of group 
therapy and depression during service on the one hand, and 
the service treatment records documentation of normal mental 
status examination, the lack of any mention of group therapy 
in the service treatment records, and the June 2007 
examination report, the Board finds the latter to outweigh 
the former as to whether the Veteran has psychiatric 
disability that had onset during service.  This finding is 
based not only on the already stated inconsistencies in the 
Veteran's historical accounts, but on the nature of the 
evidence.  The service treatment records are very detailed.  
Given the large amount of service treatment records for so 
short of a period of service it is unlikely that there would 
be no reference to group therapy or to a psychiatric 
disability in any of the records.  The service treatment 
records are not merely absent for mention of group therapy 
but affirmatively noted that he had a normal mental status 
examination.  

Additionally, the Board notes that the Veteran's diagnosed 
personality disorder is not subject to a grant of service 
connection because personality disorders are not considered 
diseases within the meaning of applicable legislation.  See 
38 C.F.R. § 3.303(c).  Also of note is that although not 
shown to have had onset or to have been aggravated by 
service, to the extent that the Veteran has a substance abuse 
disorder, such is not subject to direct service connection.  
While the Veteran has reported alcohol abuse, direct service 
connection for substance abuse, including alcohol abuse, is 
not available as a matter of law.  See 38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2008).  

Based on the above, the evidence unfavorable to a grant of 
service connection for an acquired psychiatric disorder 
outweighs the evidence favorable to such a grant.  Therefore, 
the appeal as to this issue must be denied.  As the evidence 
unfavorable and favorable to his claim is not in equipoise 
there is no reasonable doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  


ORDER

Service connection for glaucoma is denied.  

Service connection for an acquired psychiatric disorder is 
denied.  


REMAND

In August 2003, the Board remanded this matter for the RO to 
afford the Veteran VA skin, orthopedics / muscle, rectal, 
respiratory, genitourinary, psychiatric, neurological, feet, 
and eye examinations.  The eye and psychiatric examinations 
were adequate.  The other examinations were not adequate.  

The instructions in that Remand as to the VA examinations 
were very specific.  In each instance, the Board requested 
that the examiner determine whether the particular disorder 
was present, review the Veteran's claims folder, and render 
an opinion.  That Remand conferred upon the Veteran the right 
to compliance with these instructions.  See Stegall v. West, 
11 Vet. App. 268 (1998).  To the extent that these 
instructions were not complied with, another remand is 
necessary.  

Once VA undertakes the effort to provide an examination in a 
service connection claim, it must provide and adequate one.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical 
opinion must support its conclusion with an analysis the 
Board can consider and weigh against other evidence in the 
record.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  
Once the Board directed that the claims file should be 
reviewed, the Veteran had a right that to that review.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  A review of the 
claims file that did not include a review of the service 
treatment records, or a review by an examiner who could not 
distinguish service treatment records from other records is 
inadequate.  Similarly, an opinion that did not comply with 
the requirements of the requested opinion, or contained no 
rationale, is inadequate.  

In June 2007, a physician examined the Veteran with regard to 
his claims for service connection for pseudofolliculitis 
barbae, an upper respiratory disability, hemorroids, 
headaches, and a genitourinary disability.  That examiner 
stated that he reviewed the Veteran's claims file.  The 
examiner did not address the questions posed in the August 
2003 Remand.  

According to a report dated in April 2008, this examiner 
again reviewed the claims file and rendered an opinion 
addressing some of the questions in the August 2003 Remand.  
The examiner's report shows that the examiner's review of the 
claims file was inadequate.  Apparently, the examiner did not 
review highly relevant documents in this case - the Veteran's 
service treatment records.  Of note, these are located in a 
manila envelope within the claims folder.  Furthermore, the 
examiner appears to have been confused as to what constitutes 
service treatment records.  Service treatment records are 
those records that document treatment during the Veteran's 
service, which in this case was from July 7, 2000 to October 
13, 2000, not merely all records in the claims file.  

That examiner stated that "[t]he Veteran's C-file did not 
mention of any treatment or diagnosis of pseudofolliculitis 
barbae so unable to see without resorting to speculation if 
pseudofolliculitis barbae began in service or before."  
Contrary to this statement, the Veteran's claims file 
contains numerous remarks regarding pseudofolliculitis 
barbae.  In his service treatment records are not only 
reports of treatment for facial skin irritation following 
shaving, but the Veteran's reports of using a "brown cream" 
prior to entrance into service because of shaving problems, 
and eight pages of U.S. Navy pseudofollicultis barbae 
treatment protocol.  

Additionally, this examiner referred to a diagnosis of 
"ureteritis cystica on the right" when the Veteran was in 
service.  The Veteran was separated from service in October 
2000.  No service treatment document mentions "ureteritis 
cystica on the right."  An April 2001 treatment note, from 
Parkland Health & Hospital System, contains an impression of 
ureteritis cystica on the right.  Clearly, the examiner was 
not able to distinguish between the Veteran's period of 
service and other periods of time.  

This examiner's report is also confusing and contradictory.  
In the June 2007 report, the examiner refers to a diagnosis 
of "[h]emorrhoids with no evidence of external hemorrhoids 
at this time."  It is unclear from this statement how the 
physician determined that the Veteran had hemorrhoids since 
there was no identification of the location of any current 
hemorrhoids at the time.  

In short, this examination is not adequate for VA purposes 
because it did not include a review of the evidence central 
to this case and hence the requested opinion was not based on 
sufficient data.  Because this examiner conducted the 
genitourinary, respiratory, rectal, neurologic, and skin 
examinations, and rendered the opinions regarding those 
examinations, the genitourinary, respiratory, rectal, 
neurologic, and skin examinations are inadequate because 
those examinations did not include review of the Veteran's 
relevant medical history.  

In June 2007, the Veteran underwent an examination of his 
feet, by a different examiner.  The examiner indicated that 
the Veteran's claims file was not available for review.  In 
April 2008, after being provided with his claims file, the 
examiner rendered an opinion stating that the Veteran's "pes 
planus is more likely than not a congenital condition that 
was not aggravated beyond its natural progression by his 
activities in the service."  This opinion did not answer the 
question asked in the August 2003 Remand.  

In the August 2003 Remand, the Board asked that the examiner 
provide an opinion as to whether the Veteran's pes planus 
underwent a permanent increase in severity during service 
and, if so, if any such increase was due to the natural 
progression of the condition as opposed to aggravation due to 
the Veteran's service.  The examiner did not address whether 
the Veteran's pes planus underwent a permanent increase in 
severity during service.  

38 C.F.R. § 3.306(b) provides that if a preexisting condition 
underwent an increase in severity during service, clear and 
unmistakable evidence is required to rebut the presumption of 
service aggravation.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Id.  Hence, there are two separate questions with regard to a 
legal finding of service aggravation of a condition noted at 
entrance into service.  First, whether it is as likely as not 
that the condition increased in severity during service.  If 
that question is answered in the negative, the analysis 
stops.  If that question is answered in the affirmative, then 
there is a legal presumption of service aggravation.  This 
presumption can be rebutted by clear and convincing evidence 
that the increase in severity of the condition during service 
was due to the natural progress of the condition.  (Of note 
is that the evidentiary standards are different and are 
allocated differently in cases where the condition was not 
noted at entrance into service.  See 38 U.S.C.A. § 1111).  

Here, the examiner stated that it was more likely than not 
that the Veteran's pes planus was not aggravated by his 
service.  However, if the Veteran's pes planus did 
permanently increase in severity during service, then the 
"more likely than not" language employed by the examiner 
does not answer the question of whether there is clear and 
unmistakable evidence that the increase was not beyond the 
natural progress of the pes planus.  Hence, the examination 
report does not provide the Board with the medical 
information it needs to decide this issue.  

In June 2007, the Veteran also underwent a VA orthopedic / 
muscle examination with regard to his claims for service 
connection for back, right hip, and right leg disabilities.  
This examination was conducted by the same examiner who 
examined the Veteran's feet.  The June 2007 examination 
report did not include an opinion because the claims file was 
not made available to the examiner.  

The following month the physician who conducted this 
examination rendered an opinion after review of the claims 
file.  The examiner stated a conclusion that the Veteran had 
a preexisting back condition prior to entering the military, 
that he had a hip disorder that appeared to be a muscular 
strain and is related to his activities while in the service, 
and that his lower back disorder was myofascial in origin and 
was aggravated due to his activities in the service.  

This opinion is inadequate because the examiner provides no 
rationale for the opinion.  The Board cannot determine from 
the opinion if there was clear and unmistakable evidence that 
the Veteran's back disability preexisted service or how the 
examiner arrived at any of the other findings.  

Furthermore, during the December 2008 Board hearing, the 
Veteran testified that he sustained injuries to his neck and 
back during an automobile accident in 2007.  As the Veteran 
has appealed denials of service connection for neck and back 
disabilities, treatment records with regard to these injuries 
are probative evidence.  In December 2008, the Veteran 
submitted a VA FORM 21-4142, AUTHORIZATION AND CONSENT TO 
RELEASE INFORMATION TO THE DEPARTMENT OF VETERANS AFFAIRS for 
VA to assist the Veteran in obtaining evidence from NRC 
Wellness Chiropractic.  A remand is necessary so that those 
records can be obtained.  

Finally, in McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007), the Court stated as follows:  

With regard to the requirement that a 
claimant have a current disability before 
service connection is awarded for that 
disability, we agree . . . that this 
requirement is satisfied when a claimant 
has a disability at the time a claim for 
VA disability compensation is filed or 
during the pendency of that claim and 
that a claimant may be granted service 
connection even though the disability 
resolves prior to the Secretary's 
adjudication of the claim.  

Based on this decision, the Board finds it important that, 
with regard to most of the disabilities, the examiners 
address whether the Veteran has had the claimed disabilities 
at any point since the Veteran filed his claim, on November 
2, 2000.  This has been specified in the instructions stated 
below.



Accordingly, the case is REMANDED for the following action:

1.  Request relevant treatment records 
from the chiropractor identified by the 
Veteran in the VA FORM 21-4142 received by 
VA in December 2008.  Associate any 
received records with the claims file.  

2.  Schedule the Veteran for an 
examination of the skin of his face and 
neck; orthopedic / muscle examination of 
his right leg, right hip, neck, back, 
right shoulder, and left shoulder; a 
genitourinary examination, a rectal 
examination, with regard to his claimed 
hemorrhoids; a neurological examination 
with regard to his claimed headaches; and 
an examination of his feet.  

The claims file and a copy of this REMAND 
must be made available to the examiner(s), 
the examiner(s) must review the claims 
file including the service treatment 
records (these are located in a manila 
envelope within the claims folder), and 
must annotate the examination reports as 
to whether the claims file was reviewed.  

With regard to each requested examination, 
the examiner(s) must address the issues 
detailed below.  If the examiner(s) finds 
it impossible to provide a requested 
opinion, the examiner(s) must provide 
reasons for why the requested opinions 
cannot be provided.  A mere statement that 
an opinion could be rendered only by 
resorting to speculation is not 
sufficient.  A detailed reason for why the 
opinion could be rendered only by 
resorting to speculation must be provided.  

The Veteran's period of active service was 
from July 7, 2000 to October 13, 2000.  

(A) Skin examination - psuediofolliculitis 
barbae

(i)  Provide an opinion as to whether 
there is clear and unmistakable evidence 
that the Veteran's pseudofolliculitis 
barbae had its onset prior to his entrance 
into active service on July 7, 2000.  If 
the examiner does find that the Veteran's 
pseudofolliculitis barbae preexisted his 
entrance into active service, the examiner 
must identify or explain the clear and 
unmistakable evidence that supports the 
opinion.  

Of note is that the evidentiary standard 
of clear and unmistakable evidence is a 
different and a higher standard than the 
"as likely as not" standard.  Clear and 
unmistakable evidence is evidence that 
cannot be misinterpreted or misunderstood, 
i.e., evidence that is undebatable.  This 
standard includes evidence based on 
medical facts and principles.  

The examiner must review the complete 
medical records, including the complaints 
and findings of pseudofolliculitis barbae 
noted as early as five days (on July 12, 
2000) after entering active service, as 
well as the Veteran's reported history (in 
a dermatology consultation sheet dated 
August 2, 2000 and signed August 16, 2000) 
of never being able to shave and trying a 
"brown cream" prior to active service.  

(ii)  If the examiner finds that clear and 
unmistakable evidence shows the Veteran's 
pseudofolliculitis barbae to have 
preexisted his entrance into active 
service, the examiner must provide an 
opinion as to whether there is clear and 
unmistakable evidence that the Veteran's 
pseudofolliculitis barbae did not undergo 
a permanent increase in severity during 
his active service.  The examiner must 
identify or explain the clear and 
unmistakable evidence that supports this 
opinion.  

(iii)  If the examiner does not find that 
clear and unmistakable evidence shows that 
the Veteran's pseudofolliculitis barbae 
did not undergo a permanent increase in 
severity during active service, then the 
examiner must provide an opinion as to 
whether there is clear and unmistakable 
evidence that the any permanent increase 
in severity was not beyond the natural 
progress of the pseudofolliculitis barbae.  
The examiner must identify or explain the 
clear and unmistakable evidence that 
supports this opinion.  

(B)  Orthopedics / muscle examination

(i)  Provide an opinion as to whether the 
Veteran currently has, or, at any time 
since he filed his claim on November 2, 
2000 had any chronic disorder of the back, 
neck, right leg, right hip, right 
shoulder, or left shoulder.  The examiner 
must identify or explain the evidence that 
supports this opinion.  If the examiner 
determines that the Veteran currently has 
or at any time since November 2, 2000 had 
such a disorder, the examiner is asked to 
state the approximate date of onset and 
the etiology of the disorder.  

In providing all opinions requested, the 
examiner should review the complete 
medical records, including complaints and 
findings during the Veteran's active 
service and evidence since his separation 
from service on October 13, 2000.  The 
service treatment records are located in a 
manila envelope in the claims folder.  
Complaints and findings during service 
include the following: (a) back problems 
noted on July 14, 2000, one week after his 
entry onto active duty and on August 15, 
2000;(b) right hip pain noted on August 9, 
2000, (c) neck problems noted on August 6, 
9, and 31, 2000, September 1, 5, 6, 8, 15, 
and 25, 2000, and October 4, 2000; (d) 
right hip pain noted on August 9, 2000; 
(e) shoulder pain noted on September 15, 
2000 and October 4, 2000; (f) posterior 
thigh pain noted on July 14, 2000.  

(ii)  If the examiner determines that any 
identified chronic disorder of the 
Veteran's back, neck, right leg, right 
hip, right shoulder, or left shoulder 
preexisted the Veteran's entrance into 
active service on July 7, 2000, the 
examiner must identify or explain the 
clear and unmistakable evidence that 
supports this opinion.  

Of note is that the evidentiary standard 
of clear and unmistakable evidence is a 
different and a higher standard than the 
"as likely as not" standard.  Clear and 
unmistakable evidence is evidence that 
cannot be misinterpreted or misunderstood, 
i.e., evidence that is undebatable.  This 
standard includes evidence based on 
medical facts and principles.  

(iii)  If the examiner determines that any 
identified chronic disorder preexisted the 
Veteran's entrance into active service, 
the examiner must provide an opinion as to 
whether there is clear and unmistakable 
evidence that any identified preexisting 
chronic disorder did not undergo a 
permanent increase in severity during his 
active service.  The examiner must 
identify or explain the clear and 
unmistakable evidence that supports the 
opinion.  

(iv)  If the examiner does not determine 
that clear and unmistakable evidence shows 
that any such chronic disorder did not 
undergo a permanent increase in severity 
during the Veteran's active service, the 
examiner must provide an opinion as to 
whether there is clear and unmistakable 
evidence that any permanent increase in 
severity of such chronic disorder during 
service was not beyond the natural 
progress of the disorder.  The examiner 
must identify or explain the clear and 
unmistakable evidence that supports the 
opinion.  

(v)  If the examiner does not determine 
that clear and unmistakable evidence shows 
that any identified chronic disorder 
preexisted the Veteran's entrance into 
active service, the examiner must provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any such disorder had 
its onset during the Veteran's active 
service or is etiologically related to his 
active service.  The examiner must provide 
a rationale for the opinion.  

(C)  Rectal examination - hemorrhoids

(i)  Provide an opinion as whether the 
Veteran currently has hemorrhoids, or at 
any time since he filed his claim on 
November 2, 2000 had chronic hemorrhoids.  
The examiner must identify or explain the 
evidence that supports this opinion.  If 
the examiner determines that the Veteran 
currently has or at any time since 
November 2, 2000 had chronic hemorrhoids, 
the examiner is asked to state the 
approximate date of onset and the etiology 
any such hemorrhoids.  

In providing all opinions requested, the 
examiner should review the complete 
medical records, including the July 27, 
2000 service treatment record notation of 
one external hemorrhoid.  

(ii)  If the examiner determines that any 
such hemorrhoids preexisted the Veteran's 
entrance into active service on July 7, 
2000, the examiner must identify or 
explain the clear and unmistakable 
evidence that supports the opinion.  

Of note is that the evidentiary standard 
of clear and unmistakable evidence is a 
different and a higher standard than the 
"as likely as not" standard.  Clear and 
unmistakable evidence is evidence that 
cannot be misinterpreted or misunderstood, 
i.e., evidence that is undebatable.  This 
standard includes evidence based on 
medical facts and principles.  

(iii)  If the examiner determines that 
that any such hemorrhoids preexisted the 
Veteran's entrance into active service, 
the examiner must provide an opinion as to 
whether there is clear and unmistakable 
evidence that any such hemorrhoids did not 
undergo a permanent increase in severity 
during his active service.  The examiner 
must identify or explain the clear and 
unmistakable evidence that supports the 
opinion.  

(iv)  If the examiner does not determine 
that clear and unmistakable evidence shows 
that any such hemorrhoids did not undergo 
a permanent increase in severity during 
the Veteran's active service, the examiner 
must provide an opinion as to whether 
there is clear and unmistakable evidence 
that any permanent increase in severity of 
the hemorrhoids during service was not 
beyond the natural progress of the 
hemorrhoids.  The examiner must identify 
or explain the clear and unmistakable 
evidence that supports the opinion.  

(v)  If the examiner does not determine 
that clear and unmistakable evidence shows 
than any such hemorrhoids preexisted the 
Veteran's entrance into active service, 
the examiner must provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any such hemorrhoids had onset during the 
Veteran's active service or are related to 
any inservice disease or injury.  The 
examiner must provide a rationale for the 
opinion.  

(D)  Genitourinary examination. 

(i)  Provide an opinion as to whether the 
Veteran currently has, or at any time 
since he filed his claim on November 2, 
2000 had any chronic genitourinary 
disorder.  The examiner must identify or 
explain the evidence that supports this 
opinion.  If the examiner determines that 
the Veteran currently has or at any time 
since November 2, 2000 had such a 
disorder, the examiner is asked to state 
the approximate date of onset and the 
etiology of the disorder.  

In providing this opinion, the examiner 
should review the complete medical 
records, including the complaints and 
findings of hematuria noted during service 
on July 14,19, 20, and 31, 2000; August 4, 
and 29, 2000; as well as laboratory 
reports from August 11-19, 2000.  The 
examiner should also address the Veteran's 
history provided on July 18, 2000, of 
similar symptoms in the past.  

(ii)  If the examiner determines that an 
identified chronic genitourinary disorder 
preexisted the Veteran's entrance into 
active service on July 7, 2000, the 
examiner must identify or explain the 
clear and unmistakable evidence that 
supports this opinion.  

Of note is that the evidentiary standard 
of clear and unmistakable evidence is a 
different and a higher standard than the 
"as likely as not" standard.  Clear and 
unmistakable evidence is evidence that 
cannot be misinterpreted or misunderstood, 
i.e., evidence that is undebatable.  This 
standard includes evidence based on 
medical facts and principles.  

(iii)  If the examiner determines that any 
identified chronic genitourinary disorder 
preexisted the Veteran's entrance into 
active service, the examiner must provide 
an opinion as to whether there is clear 
and unmistakable evidence that any 
identified preexisting chronic 
genitourinary disorder did not undergo a 
permanent increase in severity during his 
active service.  The examiner must 
identify or explain the clear and 
unmistakable evidence that supports the 
opinion.  

(iv)  If the examiner does not determine 
that clear and unmistakable evidence shows 
that any such chronic genitourinary 
disorder did not undergo a permanent 
increase in severity during the Veteran's 
active service, the examiner must provide 
an opinion as to whether there is clear 
and unmistakable evidence than any 
permanent increase in severity of such 
chronic disorder during service was not 
beyond the natural progress of the 
disorder.  The examiner must identify or 
explain the clear and unmistakable 
evidence that supports the opinion.  

(v)  If the examiner does not determine 
that clear and unmistakable evidence shows 
that any identified chronic genitourinary 
disorder preexisted the Veteran's entrance 
into active service, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any such 
genitourinary disorder had its onset 
during the Veteran's active service or is 
etiologically related to any in- service 
disease or injury.  The examiner must 
provide a rationale for the opinion.  

(E)  Neurological examination - headaches

(i)  Provide an opinion as to whether the 
Veteran currently has, or, at any time 
since he filed his claim on November 2, 
2000 had a chronic headache disorder.  The 
examiner must identify or explain the 
evidence that supports this opinion.  If 
the examiner determines that the Veteran 
currently has or at any time since 
November 2, 2000 had a chronic headache 
disorder, the examiner is asked to state 
the date of onset and the etiology of the 
disorder.  

(ii)  If the examiner finds that the 
Veteran currently has or at any time since 
October 13, 2000 had a chronic headache 
disorder, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any such chronic 
headache disorder had its onset during 
active service or is related to any in-
service disease or injury.  

In providing these opinions, the examiner 
should review the complete medical 
records, including the complaints of a 
headache noted during service on August 
22, 2000.  The examiner must provide a 
rationale for the opinion.  

(F)  Upper respiratory examination. 

(i)  Provide an opinion as to whether the 
Veteran currently has, or, at any time 
since he filed his claim on November 2, 
2000 had a chronic upper respiratory 
disorder.  The examiner must identify or 
explain the evidence that supports this 
opinion.  If the examiner determines that 
the Veteran currently has or at any time 
since November 2, 2000 had a chronic upper 
respiratory disorder, the examiner is 
asked to state the date of onset and the 
etiology of the disorder.  

(ii)  If the examiner finds that the 
Veteran currently has or at any time since 
November 2, 2000 had a chronic upper 
respiratory disorder, the examiner must 
provide a medical opinion as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that any such 
upper respiratory disorder had its onset 
during active service or is related to any 
inservice disease or injury.  The examiner 
must provide a rationale for the opinion.  

In providing these opinions, the examiner 
should review the complete medical 
records, including the complaints and 
findings of pharyngitis and/or an upper 
respiratory infection noted in August 2, 
2000 service treatment records.  

(G)  Feet examination

(i)  Provide a medical opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
the Veteran's pes planus underwent a 
permanent increase in severity during his 
period of active service from July 7, 2000 
to October 13, 2000.  

(ii)  If the examiner determines that it 
is as likely as not that the Veteran's pes 
planus did undergo a permanent increase in 
severity during his active service, the 
examiner must provide an opinion as to 
whether there is clear and unmistakable 
evidence that the permanent increase in 
severity was not beyond the natural 
progress of the pes planus.  The examiner 
must identify or explain the clear and 
unmistakable evidence that supports the 
opinion.  

Of note is that the evidentiary standard 
of clear and unmistakable evidence is a 
different and a higher standard than the 
"as likely as not" standard.  Clear and 
unmistakable evidence is evidence that 
cannot be misinterpreted or misunderstood, 
i.e., evidence that is undebatable.  This 
standard includes evidence based on 
medical facts and principles.  

3.  The RO/AMC must review the examination 
reports.  If all requirements listed above 
are not met, the RO/AMC must return the 
reports to the examiner(s) to address the 
deficiencies.  

4.  After ensuring completion of the above 
development and any other development 
deemed necessary, adjudicate the issues on 
appeal.  If any benefit sought by the 
Veteran is not granted in full, send to 
the Veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


